Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-5 and 19-25 were canceled.  
Claims 1-3, 6-18 and 26-27 are pending and under consideration. 

Withdrawn Rejections
Objection of the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on page 22 is withdrawn.  Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 1, 6, 11, 13, 15, 17, 18 and 26 are withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 1-18 and 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim(s) 16 is/are objected to because of the following informalities: “to a patient” in line 2 should read “to the patient” and “(A) and (B) of a pharmaceutical combination as defined in to claim 1” in line 3 should read “(A) and (B) of the pharmaceutical combination as defined in claim 1”. Appropriate correction is required.

Claim 7 is objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-18 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013003625 (hereinafter WO ‘625; IDS) and Karahoca et al (Clinical Epigenetics, vol. 5, no. 1, 2013, page 3; IDS).
Regarding claim 1 and 6, WO ‘625 teaches antibodies directed against BST1 (page 1, last paragraph). WO ‘625 teaches SEQ ID NO: 2 which is same amino acid sequence as SEQ ID NO: 2 of instant application (see below for Result 2 of 2.rag).  WO ‘625 teaches SEQ ID NO: 4 which is same amino acid sequence as SEQ ID NO: 4 of instant application (see below for Result 2 of 4.rag).  SEQ ID NO: 2 of instant application comprises CDR sequence SEQ ID NO: 10, 12 and 14 and SEQ ID NO: 4 of instant application comprises CDR sequence SEQ ID NO: 16, 18 and 20. 

Result 2 of 2.rag

    PNG
    media_image1.png
    603
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    591
    media_image3.png
    Greyscale


Result 2 of 4.rag

    PNG
    media_image4.png
    597
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    367
    580
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    313
    595
    media_image6.png
    Greyscale


Regarding claims 2, 13, 16 and 18, WO ‘625 teaches methods for the treatment of diseases, such as the BST1 mediated disorders, e.g. human cancers, including acute myeloid leukemia (AML), B-cell chronic lymphocytic leukemia, breast cancer, colorectal 
Regarding claim 8, WO ‘625 teaches that the isolated antibody is a full-length antibody of an IgG1, IgG2, IgG3, or IgG4 isotype (page 4, sixth paragraph). WO ‘625 teaches that the present disclosure provides isolated antibodies, in particular murine, chimeric, humanized and fully-human monoclonal antibodies that bind to the BST1 (page 2, first paragraph). 
Regarding claim 9, WO ‘625 teaches that Figure 8 shows BST1_A2 and BST 1_A2_NF eliciting an antibody dependent cellular cytotoxicity (ADCC) response in the presence of effector cells (page 8, paragraph 4).
Regarding claim 10, WO ‘625 teaches that the Fc region is modified to increase the ability of the antibody to mediate antibody dependent cellular cytotoxicity (ADCC) and/or to increase the affinity of the antibody for an Fc receptor by modifying one or more amino acids (page 31, paragraph 4).
Regarding claim 11, WO ‘625 teaches that the present invention includes bispecific molecules comprising at least one first binding specificity for a first target epitope (i.e. BST1) and a second binding specificity for a second target epitope (page 56, last paragraph). WO ‘625 teaches that in another embodiment of the invention, the second target epitope is CD3 or CD5. Therefore, the invention includes bispecific 
Regarding claim 12, WO ‘625 teaches compositions of the present invention comprise an isolated antibody or antigen-binding portion and a pharmaceutically acceptable carrier (page 4, paragraph 9).
Regarding claim 14-15, WO ‘625 teaches that also within the scope of the present invention are kits comprising the antibody compositions of the invention (e.g. monoclonal antibodies, bispecific or multispecific molecules, or immunoconjugates) and instructions for use. The kit can further contain one or more additional reagents, such as an immunosuppressive reagent, a cytotoxic agent or a radiotoxic agent (page 74, paragraph 3).
Regarding claims 17 and 26, WO ‘625 teaches that the antibody is a defucosylated antibody (page 4, paragraph 7).
However, WO ‘625 does not teach treating cancer using cytidine analogue.
Regarding claim 1, 3 and 27, Karahoca et al teaches 5-aza-2’-deoxycytidine (5-AZA-CdR, decitabine) for treating cancer such as myelodysplastic syndrome (MDS) and acute myeloid leukemia (AML) (abstract). Karahoca et al teaches that low-dose 5-AZA-CdR is effective for MDS and AML and can induce complete remissions (abstract).  Karahoca et al teaches that 5-AZA-CdR displays significant antineoplastic activity against tumors in a mouse model (page 4, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the anti-BST1 antibody of WO ‘625 and 5-
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed on 16 November 2021 have been fully considered but they are not persuasive.  Applicant argued, “The claimed invention is based on the surprising discovery that the combination of (A) the specific anti-BST1 antibody recited by claim 1 and (B) a cytidine analogue show synergy in their killing effects on cancer cells. In particular, Examples 9-10 of the present application demonstrate that the claimed combination of an anti-BST1 antibody and a cytidine analogue synergistically induced ADCC in cancer cells. Example 9 showed that the anti-BST1 antibody as . 
With respect to the alleged unexpected results, the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01(c):
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including 
Applicant further argued, “There is no teaching, suggestion, or guidance in the prior art to make the particular selection of the specific anti-BST1 antibody and a cytidine analog to arrive at the claimed invention with a reasonable expectation of success in view of such unexpected and synergistic results. Indeed, WO '625 teaches combining the anti-BST1 antibody with a cytotoxic or radiotoxic agent, which constitutes an enormous genus of possible agents, and the Office action acknowledges at page 22 that there is no teaching or suggestion of "treating cancer using cytidine analogue" in WO '625.  Although "Karahoca et al teaches that low-dose 5-AZA-CdR is effective for MDS and AML" as stated in the Office Action at page 22-23, there is no teaching or suggestion in Karahoca that AZA could be combined with an anti-BST1 antibody, let alone achieve the synergistic and unexpected results as shown in the instant Specification” (page 10, second paragraph). 
However, the combination therapy of anti-cancer antibody in combination with decitabine (5-aza-2’-deoxycytidine) was well known in the art at the time the instant invention was filed.  For example, US2016/0067336 (PTO-892) teaches method of treating acute myeloid leukemia, ovarian cancer, or non-small cell lung cancer with cytidine analogs (e.g. 5-azacytidine) in combination with anti-PD-1/anti-PD-L1 antibodies (e.g. pembrolizumab or durvalumab)(abstract).  US2017/0121409 (PTO-892) routine experimentation well known in the art at the time the instant invention was filed.  One of ordinary skill in the art would reasonably expect that combined effect of anti-cancer antibody BST1_A2 in combination with anti-cancer agent decitabine/5-azacytidine would be greater than that of anti-cancer antibody BST1_A2 alone or anti-cancer agent decitabine/5-azacytidine alone.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined anti-BST1 antibody BST1_A2 and decitabine/5-azacytidine in order to make an alternative anti-cancer therapy. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 8, 9, 11, 16, 17, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30, 32-34 and 36 of copending Application No. 17/046551 (hereinafter application ‘551; US2021/0032360) in view of Karahoca et al (Clinical Epigenetics, vol. 5, no. 1, 2013, page 3; IDS).

Regarding claim 1, 2 and 16, application ‘551 claims a method of treating myelodysplastic syndrome (MDS) in a patient, the method comprising administering an effective amount of an anti-BST1 antibody or an antigen-binding portion thereof to the patient, wherein the anti-BST1 antibody or an antigen-binding portion thereof comprises: (a) a heavy chain variable region comprising: i) a first vhCDR comprising SEQ ID NO: 10; ii) a second vhCDR comprising a sequence selected from SEQ ID NO: 12 and SEQ ID NO: 51; and iii) a third vhCDR comprising SEQ ID NO: 14; and (b) a light chain variable region comprising: i) a first vlCDR comprising SEQ ID NO: 16; ii) a second vlCDR comprising SEQ ID NO: 18; and iii) a third vlCDR comprising SEQ ID NO: 20 (claim 29 of application ‘551). SEQ ID NO: 10, 12, 51, 14, 16, 18, and 20 of application ‘551 are same amino acid sequence as SEQ ID NO: 10, 12, 51, 14, 16, 18, and 20 of instant application, respectively.  Myelodysplastic syndrome (MDS) is a type of cancer, and therefore, application ‘551 claims a method of treating cancer of instant claim 16.
Regarding claim 1 and 6, application ‘551 claims a method of treating myelodysplastic syndrome (MDS) in a patient, the method comprising administering an effective amount of an anti-BST1 antibody or an antigen-binding portion thereof to the patient, wherein: (A) the anti-BST1 antibody or the antigen-binding portion thereof comprises: (i) a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2; and/or (ii) a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 4; or -3- 4832-5166-6126.1Atty. Dkt. No. I 11346-0209 (B) the anti-BSTI antibody or the antigen-binding portion thereof comprises an antibody or antigen- binding portion thereof which 
Regarding claim 8, application ‘551 claims the method of claim 29, wherein the anti-BST1 antibody is a human IgG1 monoclonal antibody (claim 32).
Regarding claim 9, application ‘551 claims the method of claim 29, wherein the anti-BST1 antibody or antigen-binding portion thereof induces antibody-dependent cell-mediated cytotoxicity (ADCC) (claim 34).
Regarding claim 11, application ‘551 claims the method of claim 29, wherein the antibody is a bispecific antibody or multi-specific antibody which specifically binds to a first antigen comprising BST1 and a second antigen selected from the group consisting of the CD3 antigen and the CD5 antigen (claim 36).
Regarding claim 17 and 26, application ‘551 claims the method of claim 29, wherein the anti-BST1 antibody or antigen-binding portion thereof is afucsoylated or defucosylated (claim 33).
However, application ‘551 does not teach treating cancer using cytidine analogue.
Regarding claim 1, 3 and 27, Karahoca et al teaches 5-aza-2’-deoxycytidine (5-AZA-CdR, decitabine) for treating cancer such as myelodysplastic syndrome (MDS) and acute myeloid leukemia (AML) (abstract). Karahoca et al teaches that low-dose 5-AZA-
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the anti-BST1 antibody of application ‘551 and 5-aza-2’-deoxycytidine taught by Karahoca et al to make a pharmaceutical combination of the claimed invention because prior arts teaches that both components anti-BST1 antibody and 5-aza-2’-deoxycytidine are used for the same purpose, i.e. treating MDS. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	In the reply filed on 16 November 2021, Applicant argued “As discussed above, there is no motivation or reason to combine the teachings of US17/046551 with Karahoca’s teaching of 5-aza-2’-deoxycytidine (decitabine) given the numerous options for combination therapies available” (page 12, third paragraph).
However, as discussed above, combination therapy combining decitabine and anti-cancer antibody was well known in the art at the time the instant invention was filed.  Therefore, one of ordinary skill in the art would be motivated to replace the anti-cancer antibody of the combination therapy already known in the art with anti-BST1 antibody of copending application US17/046551 and measure the combined effect of the combination therapy using routine experimentation well known in the art. Since both decitabine and anti-BST1 antibody of copending application US17/046551 were known to be effective in the treatment of myelodysplastic syndrome (MDS) as discussed above, combination of these two for the treatment of myelodysplastic syndrome (MDS) would be obvious to one of ordinary skill in the art.
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).


Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643